30 F.3d 128
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.David CARR, Plaintiff Appellant,and Thomas Creighton SHRADER, Plaintiff,v.Nicholas J. HUN, Commissioner of Corrections;  George Trent,Warden West Virginia State Penitentiary;  Ronald Gregory,Former Commissioner of Corrections;  Carl Legursky, FormerWarden West Virginia Penitentiary;  Jim Liller, FormerActing Warden, Pruntytown Correctional Center;  John Doe,Warden, Pruntytown Correctional Center, Defendants Appellees.
No. 94-6563.
United States Court of Appeals, Fourth Circuit.
Submitted:  June 23, 1994.Decided:  August 2, 1994.

David Carr, Appellant Pro Se.
Chad M. Cardinal, Office of the Attorney General of West Virginia, Charleston, West Virginia, for Appellees.
Before MURNAGHAN and WILKINS, Circuit Judges, and SPROUSE, Senior Circuit Judge.
PER CURIAM:


1
Appellant appeals from the district court's order denying relief on his 42 U.S.C. Sec. 1983 (1988) complaint.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Carr v. Hun, CA No. 92-134-W (N.D.W. Va.  May 3, 1994).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.